DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 14, 15, 17, 18, 22 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the English translation of CN 109 534 846 A.
Claim 1 in the English translation of this CN 109 534 846 A describes a method and system for obtaining what appears to be by-product carbon ash (i. e. the Applicants’ claimed “activated carbon”?) as well as ceramic particle products (i. e. the Applicants’ claimed “metakaolin”) by initially gasifying biomass (evidently, in a gasifier – i. e. the Applicants’ claimed “heat system”) to produce a product comprising gas, and carbon ash.  Sieving the carbon ash to evidently obtain a fraction of carbon ash having desired mass characteristics and mixing this “sieved” carbon ash w/ sludge derived from mud extracted from the bottom of a river (i. e. a “kaolinite”-containing material) and also w/ household garbage and “baking” it (i. e. “thermally oxidizing” it?) by also utilizing the gas (evidently) derived from the “gasifier” as a heat source for this “baking” to (ultimately) produce a “ceramic particle product” -i. e. the Applicants’ claimed “metakaolin”.
Further, pg. 3 (3rd full paragraph) also mentions that cyclones were also used to separate the solids from the gas, and also a “biomass vinegar” was also subject to indirect cooling in what appears to be an indirect cooling tower.
Thus, the discussed portions of the English translation of this CN 109 534 846 A reasonably seem to meet the limitations described in at least the Applicants’ claims 1-3, 6, 14, 15, 17, 18, 22 and 27-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-3, 5, 6, and 8-29 is/are rejected under 35 U.S.C. 103 as being obvious from the English translation of CN 109 534 846 A.
Claim(s) 1-3, 6, 14, 15, 17, 18, 22 and 27-29 is/are obvious from the English translation of CN 109 534 846 A for the reasons provided in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and the English translation of this CN 109 534 846 A reference is that the Applicants’ dependent claims 5, 8, 9, 10, 11, 13, 16, 19, 20, 21, and 23-26 all recite certain process parameters (such as temperatures, certain volume percentages of components in the gas, etc.) and/or certain structural parameters of the device (such as the manner of the coupling of the thermal oxidizer to the heating system, the relative locations of the dust collectors, etc.) and such process and structural parameters do not appear to be explicitly recited in the English translation of this CN 109 534 846 A, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same method and structure for generating the same activated carbon and metakaolin from the same feed by using what appears to be the same “heating system” and “thermal oxidizer” to the same extent/degree would inevitably operate w/ at least an obvious variation of the same claimed process and/or structural parameters (to include the temperatures, the volume percentages of the components in the gases, the manner in which the thermal oxidizer is coupled to the heating system, the relative locations of the dust collectors, etc. mentioned in at least the Applicants’ claims 5, 8, 9, 10, 11, 13, 16, 19, 20, 21, and 23-26) and such “reasonable expectations” are evidence of prima facie obviousness.
Lastly, it is also reasonably expected that the gasifier described in this CN 09 534 846 A would also produce a gasification off-gas containing the same fly ash mentioned in at least the Applicants’ dependent claim 12.

Allowable Subject Matter
The Applicants’ dependent claims 4 and 7 have been allowed over the English translation of CN 109 534 846 A because the limitations described in these Applicants’ dependent claims 4 and 7 are not taught or suggested in this English translation of CN 109 534 846 A.

Reference Made of Record
British Patent Specification 234 161 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736